      Case 3:16-cv-02787-WHO Document 422 Filed 10/15/18 Page 1 of 5



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
 3 David A. Perlson (Bar No. 209502)
   davidperlson@quinnemanuel.com
 4 50 California Street, 22nd Floor
   San Francisco, California 94111
 5 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 6
   Kevin P.B. Johnson (Bar No. 177129)
 7 kevinjohnson@quinnemanuel.com
   Victoria F. Maroulis (Bar No. 202603)
 8 victoriamaroulis@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 9 Redwood Shores, California 94065
   Telephone: (650) 801-5000
10 Facsimile: (650) 801-5100

11 Attorneys for Samsung Electronics Co., Ltd.,
   Samsung Electronics America, Inc., and
12 Samsung Research America, Inc.

13                               UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                  SAN FRANCISCO DIVISION

16 HUAWEI TECHNOLOGIES CO., LTD., et al.,

17                Plaintiffs,                     CASE NO. 16-cv-02787-WHO

18         v.                                     DECLARATION OF COLE
                                                  MALMBERG REGARDING
19 SAMSUNG ELECTRONICS CO., LTD., et al.,         SUMMARY JUDGMENT AND
                                                  DAUBERT FILINGS
20                Defendants.

21
   SAMSUNG ELECTRONICS CO., LTD. &
22 SAMSUNG ELECTRONICS AMERICA, INC.,

23                Counterclaim-Plaintiffs,
24         v.
25 HUAWEI TECHNOLOGIES CO., LTD.,
   HUAWEI DEVICE USA, INC., HUAWEI
26 TECHNOLOGIES USA, INC., & HISILICON
   TECHNOLOGIES CO., LTD.,
27
             Counterclaim-Defendants.
28

                                                               Case No. 16-cv-02787-WHO
                MALMBERG DECLARATION REGARDING SUMMARY JUDGMENT AND DAUBERT FILINGS
       Case 3:16-cv-02787-WHO Document 422 Filed 10/15/18 Page 2 of 5



 1          I, Cole Malmberg, declare as follows:

 2          1.     I am a member of the State Bar of California, admitted to practice before this

 3 Court, and an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for

 4 Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung Research

 5 America, Inc. (collectively, “Samsung”).         Except as otherwise indicated, I have personal

 6 knowledge of the facts stated herein and, if called as a witness, could and would testify thereto.

 7          2.     I make this declaration concurrently with the filing of the Joint Chart Regarding

 8 Sealing Summary Judgment and Daubert Filings (Dkt. 420) to resubmit documents that were

 9 previously filed under seal. These documents are being resubmitted because the previously filed

10 versions lacked highlighting of the sealable information contained therein and/or the parties have

11 determined to submit excerpts of lengthy documents for the convenience of the Court and of the

12 parties. Where excerpts of previously filed documents are submitted, those excerpts encompass

13 all of the material in those documents cited in the parties’ summary judgment and Daubert

14 briefing.

15          3.     Attached hereto as Exhibit 1 to the Declaration of Sam Stake in Support of

16 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

17 previously submitted at Dkt. 331-6. Blue highlighting has been added to the document to denote

18 the information that Samsung seeks to seal. Huawei seeks to seal other, non-highlighted portions
19 of the document.

20          4.     Attached hereto as Exhibit 2 to the Declaration of Sam Stake in Support of

21 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

22 previously submitted at Dkt. 331-8. Yellow and blue highlighting has been added to the document

23 to denote the information that Huawei and Samsung seek to seal.

24          5.     Attached hereto as Exhibit 3 to the Declaration of Sam Stake in Support of

25 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

26 previously submitted at Dkt. 331-10.        Yellow and blue highlighting has been added to the
27 document to denote the information that Huawei and Samsung seek to seal.

28

                                             1                  Case No. 16-cv-02787-WHO
                 MALMBERG DECLARATION REGARDING SUMMARY JUDGMENT AND DAUBERT FILINGS
       Case 3:16-cv-02787-WHO Document 422 Filed 10/15/18 Page 3 of 5



 1          6.      Attached hereto as Exhibit 4 to the Declaration of Sam Stake in Support of

 2 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

 3 previously submitted at Dkt. 331-12. Blue highlighting has been added to the document to denote

 4 the information that Samsung seeks to seal. Huawei seeks to seal other, non-highlighted portions

 5 of the document.

 6          7.      Attached hereto as Exhibit 5 to the Declaration of Sam Stake in Support of

 7 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

 8 previously submitted at Dkt. 331-14.        Yellow and blue highlighting has been added to the

 9 document to denote the information that Huawei and Samsung seek to seal.

10          8.      Attached hereto as Exhibit 7 to the Declaration of Sam Stake in Support of

11 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

12 previously submitted at Dkt. 331-18. Yellow highlighting has been added to the document to

13 denote the information that Huawei seeks to seal.

14          9.      Attached hereto as Exhibit 8 to the Declaration of Sam Stake in Support of

15 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

16 previously submitted at Dkt. 331-20.        Yellow and blue highlighting has been added to the

17 document to denote the information that Huawei and Samsung seek to seal.

18          10.     Attached hereto as Exhibit 12 to the Declaration of Sam Stake in Support of
19 Samsung’s Motion to Partially Exclude is a true and correct copy of excerpts of a document

20 previously submitted at Dkt. 331-27. Yellow highlighting has been added to the document to

21 denote the information that Huawei seeks to seal.

22          11.     Attached hereto as Exhibit I to the Declaration of Brian Mack in Support of

23 Samsung’s Motion for Summary Judgment is a true and correct copy of excerpts of a document

24 previously submitted at Dkt. 333-21. Blue highlighting has been added to the document to denote

25 the information that Samsung seeks to seal. Purple highlighting has been added to the document

26 to denote information that third parties seek to seal.
27          12.     Attached hereto as Exhibit 1 to the Declaration of Leif Peterson in Support of

28 Huawei’s Opposition to Samsung’s Motion to Partially Exclude is a true and correct copy of a

                                              2                  Case No. 16-cv-02787-WHO
                  MALMBERG DECLARATION REGARDING SUMMARY JUDGMENT AND DAUBERT FILINGS
      Case 3:16-cv-02787-WHO Document 422 Filed 10/15/18 Page 4 of 5



 1 document previously submitted at Dkt. 347-14 (beginning at page 1). Yellow highlighting has

 2 been added to the document to denote the information that Huawei seeks to seal.

 3         13.     Attached hereto as Exhibit 2 to the Declaration of Leif Peterson in Support of

 4 Huawei’s Opposition to Samsung’s Motion to Partially Exclude is a true and correct copy of a

 5 document previously submitted at Dkt. 347-14 (beginning at page 20). Yellow highlighting has

 6 been added to the document to denote the information that Huawei seeks to seal.

 7         14.     Attached hereto as Exhibit 6 to the Declaration of Sam Stake in Support of

 8 Samsung’s Opposition to Huawei’s Motion for Summary Judgment is a true and correct copy of

 9 excerpts of a document previously submitted at Dkt. 357-15. Yellow and blue highlighting has

10 been added to the document to denote the information that Huawei and Samsung seek to seal.

11         15.     Attached hereto as Exhibit 9 to the Declaration of Sam Stake in Support of

12 Samsung’s Opposition to Huawei’s Motion for Summary Judgment is a true and correct copy of

13 excerpts of a document previously submitted at Dkt. 357-20. Yellow highlighting has been added

14 to the document to denote the information that Huawei and Samsung seek to seal.

15

16         I declare under penalty of perjury under the laws of the United States of America that the

17 foregoing is true and correct. Executed October 15, 2018, in Redwood Shores, California.

18
19                                                     /s/ Cole Malmberg
                                                       Cole Malmberg
20

21

22

23

24

25

26
27

28

                                             3                  Case No. 16-cv-02787-WHO
                 MALMBERG DECLARATION REGARDING SUMMARY JUDGMENT AND DAUBERT FILINGS
      Case 3:16-cv-02787-WHO Document 422 Filed 10/15/18 Page 5 of 5



 1                                           ATTESTATION
 2         Pursuant to Civil L.R. 5-1(i)(3), the undersigned attests that concurrence in the filing of

 3 this Declaration has been obtained from Cole Malmberg.

 4

 5                                                       /s/ Victoria F. Maroulis
                                                         Victoria F. Maroulis
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           4                  Case No. 16-cv-02787-WHO
               MALMBERG DECLARATION REGARDING SUMMARY JUDGMENT AND DAUBERT FILINGS
